
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Issa (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Gordon of Tennessee) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Establishing the Congressional Commission
		  on the European Union, and for other purposes.
	
	
		1.Short titleThis resolution may be cited as the
			 Congressional Commission on the European Union
			 Resolution.
		2.Establishment of
			 Congressional Commission on the European UnionThere is established in the legislative
			 branch the Congressional Commission on the European Union (hereafter in this
			 resolution referred to as the Commission).
		3.Membership of
			 Commission
			(a)Selection and
			 appointment of membersThe Commission shall be composed of 18
			 members as follows:
				(1)Nine Members of
			 the House of Representatives who shall be appointed by the Speaker of the House
			 of Representatives, of whom 5 shall be selected from the majority party, after
			 consultation with the Chairman of the Committee on Foreign Affairs, and 4 shall
			 be selected from the minority party, after consultation with the minority
			 leader of the House and the ranking minority member of the Committee on Foreign
			 Affairs. For purposes of this paragraph, a Delegate or Resident Commissioner to
			 the Congress shall be considered a Member of the House of
			 Representatives.
				(2)Nine Members of
			 the Senate who shall be appointed by the President pro tempore of the Senate,
			 of whom 5 shall be selected from the majority party of the Senate, after
			 consultation with the Majority Leader and the Chairman of the Committee on
			 Foreign Affairs, and 4 shall be selected from the minority party, after
			 consultation with the minority leader of the Senate and the ranking minority
			 member of the Committee on Foreign Affairs.
				(b)Chairman and
			 vice chairman
				(1)Odd-numbered
			 congressAt the beginning of each odd-numbered Congress—
					(A)the President pro
			 tempore of the Senate, on the recommendation of the majority leader, shall
			 designate one of the Senate Members of the Commission to serve as Chairman of
			 the Commission during that Congress; and
					(B)the Speaker of the
			 House of Representatives shall designate one of the House Members of the
			 Commission to serve as Vice Chairman of the Commission during that
			 Congress.
					(2)Even-numbered
			 congressAt the beginning of each even-numbered Congress—
					(A)the Speaker of the
			 House of Representatives shall designate one of the House Members of the
			 Commission to serve as Chairman of the Commission during that Congress;
			 and
					(B)the President pro
			 tempore of the Senate, on the recommendation of the majority leader, shall
			 designate one of the Senate Members of the Commission to serve as Vice Chairman
			 of the Commission during that Congress.
					4.Duties of
			 Commission
			(a)ActivitiesThe
			 Commission shall work with the European Parliament of the European Union and
			 the European Commission on a frequent and regular basis in order to—
				(1)enable Members, officers, and employees of
			 Congress to provide expert advice to members and staff of the European
			 Parliament of the European Union and the European Commission, and to permit
			 members and staff of such entities to obtain the services of the Congressional
			 Budget Office, the Congressional Research Service, and the Government
			 Accountability Office through requests transmitted to the Commission;
				(2)enable members and staff of the European
			 Parliament of the European Union and the European Commission visiting Congress
			 and its support agencies to learn about their corresponding operations
			 first-hand; and
				(3)provide
			 information and recommendations to committees of the House of Representatives
			 and Senate regarding legislation, regulatory standards, and activities being
			 proposed by the European Parliament and European Commission.
				(b)StudiesIn order to carry out the activities
			 described in subsection (a), the Commission shall conduct on an annual basis
			 (or more frequently if necessary) a study on the impact on United States
			 interests of legislation recently passed by the European Parliament and
			 regulations issued by the European Commission. The Commission shall conduct on
			 an annual basis a study on the impact on the European Union of legislation
			 recently passed by Congress and regulations issued by the executive branch. The
			 studies required under this subsection shall also assess the following:
				(1)The potential benefit to the European
			 Parliament and European Commission of expert advice from Members, staff, and
			 committees of Congress in areas including, but not limited to, regulatory
			 reform, trade, defense, monetary policy, homeland security, human rights,
			 science and technology, government oversight, education, agriculture, and
			 health.
				(2)The potential benefit to Congress of expert
			 advice from members, staff, and committees of the European Union and European
			 Commission in areas including, but not limited to, regulatory reform, trade,
			 defense, monetary policy, homeland security, human rights, science and
			 technology, government oversight, education, agriculture, and health.
				(c)ReportNot later than 180 days after the
			 establishment of the Commission and annually thereafter, the Commission shall
			 submit to Congress a report on the following:
				(1)The results of the
			 studies conducted pursuant to subsection (b).
				(2)In accordance with
			 the results of such studies, a review of the activities of the Commission in
			 the immediately preceding year and a proposal for the activities of the
			 Commission in the subsequent year, as described in subsection (a).
				(d)Official
			 Meetings of the CommissionThe Commission may hold hearings or
			 meetings at the discretion of the Chairman on matters of mutual interest to
			 Congress and the European Parliament and European Commission.
			(e)Administration
			 of oathsThe Chairman of the Commission or any member designated
			 by the Chairman may administer oaths to any witness.
			5.Participation of
			 certain legislative branch employeesAt the request of the Commission, the head
			 of any office or committee of the House of Representatives or the Senate, or
			 the Congressional Budget Office, the Congressional Research Service, and the
			 Government Accountability Office may assist the work of the Commission by
			 authorizing personnel of such office, committee, or agency, as the case may be,
			 to participate in activities of the Commission.
		6.Funding for
			 Commission
			(a)Funding;
			 disbursements
				(1)Source of
			 fundingThere are authorized to be appropriated for each fiscal
			 year such sums as may be necessary to enable the Commission to carry out its
			 duties and functions, to be derived—
					(A)in the case of a
			 fiscal year which ends during a Congress during which the Chairman of the
			 Commission is a Member of the House of Representatives, from the applicable
			 accounts of the House of Representatives; and
					(B)in the case of a
			 fiscal year which ends during a Congress during which the Chairman of the
			 Commission is a Member of the Senate, from the contingent fund of the
			 Senate.
					(2)DisbursementsFunds
			 provided to the Commission shall be disbursed on vouchers approved jointly by
			 the Chairman and Vice Chairman.
				(b)Official
			 reception and representational expensesNot to exceed $15,000 of
			 the funds provided to the Commission for any fiscal year may be used for
			 official reception and representational expenses during such fiscal
			 year.
			(c)Authorization of
			 foreign travel for official purposesForeign travel for official
			 purposes by Commission members and staff may be authorized by either the
			 Chairman or the Vice Chairman, subject to the Rules of the House of
			 Representatives (other than in the case of travel by a Member of the Commission
			 who is a Member of the Senate).
			(d)Use of foreign
			 currenciesFor purposes of this section, the Commission shall be
			 deemed to be a standing committee of Congress and shall be entitled to use
			 funds in accordance with section 502(b) of the Mutual Security Act of 1954 (22
			 U.S.C. 1754(b)).
			(e)Office
			 facilities
				(1)In
			 generalFunds may be provided for the lease of office space at or
			 near the headquarters of the European Parliament and European Commission in
			 Brussels, Belgium.
				(2)Limitations on
			 funding for office spaceFunds for the lease of office space are
			 subject to approval by the Chairman and Vice Chairman of the Commission, in
			 consultation with the Speaker of the House of Representatives and President pro
			 tempore of the Senate.
				7.Commission
			 staff
			(a)Staff
				(1)Staff
			 directorThe Commission shall have a staff director, who shall be
			 appointed by the Chairman of the Commission and whose pay shall be fixed by the
			 Chairman of the Commission.
				(2)Other
			 staffThe Chairman of the Commission shall appoint and fix the
			 pay of other personnel of the Commission, subject to the approval of at least 2
			 of the following Members of the Commission:
					(A)The Vice
			 Chairman.
					(B)The senior Member
			 from the minority party of the House of Representatives.
					(C)The senior Member
			 from the minority party of the Senate.
					(b)Treatment of
			 employees as house employeesFor purposes of pay and other employment
			 benefits, rights, and privileges, and for all other purposes, including the
			 applicability of the Rules of the House of Representatives, each employee of
			 the Commission shall be considered an employee of the House of Representatives.
			8.Printing and
			 binding costsFor purposes of
			 costs relating to printing and binding, including the costs of personnel
			 detailed from the Government Printing Office, the Commission shall be deemed to
			 be a standing committee of Congress.
		
